       Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 1 of 19




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 A.B., an individual,

         Plaintiff
 v.                                                 CIVIL ACTION NO. _________________

 SALESFORCE.COM, INC.

         Defendant.


                             PLAINTIFF’S ORIGINAL COMPLAINT

                                        I.      INTRODUCTION

        1.      Since the inception of the internet, technology companies have unleashed their

knowledge, tools and infrastructure with little to no regulation or accountability. Technology

companies are being used in ways people never imagined. Sometimes for good use and sometimes

bad.

        2.      Some would say the complete shield to being held accountable is what makes the

internet what it is today.

        3.      Have laws designed for the internet over two decades ago evolved with technology?

How far have tech companies stretched the limits of protection afforded under the law? How many

more wrongful judicial interpretations can the tech industry rack up to evade liability?

        4.      While the internet has positively influenced our society to a great magnitude, it has

undisputedly caused out-and-out facilitation of unlawful activity.

        5.      The unfettered and unchecked growth of the internet and technology companies

have led to extensive illicit drug sales, black market gun sales, unregulated sale of human body

parts, the sale of children for sex and the sale of human beings for forced sex and labor.
      Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 2 of 19




        6.      Our society can no longer turn a blind eye to the negative side of what happens on-

line. The price in doing so is too great. It is time to answer the tough questions and adjust

accordingly.

        7.      This case is about the sale of A.B. who was sold for sex through force, fraud, and

coercion and the role Salesforce.com, Inc. (“Salesforce” herein) played in the facilitation of her

sale for sex trafficking.

        8.      In public, including social media, Salesforce boasted about fighting human

trafficking.

        9.      But behind closed doors, Salesforce was knowingly and directly soliciting and

facilitating sex trafficking for the notorious sex trafficking website www.Backpage.com

(“Backpage” herein).

        10.     A.B. was just one of the victims of Backpage and Salesforce’s efforts.

        11.     Salesforce will claim they simply sell a disc or access to a portal; however, the

scope of Salesforce’s facilitation and business with Backpage extends far beyond the operation or

use of a passive interactive computer system.

        12.     The design, implementation, and support of Salesforce’s service is a complex

endeavor, personalized to every business.

        13.     Salesforce did not simply provide Backpage with an off-the-shelf version of its

software.

        14.     Salesforce will claim that no matter what role Salesforce played in the development

and amplification of Backpage’s business model, they should be completely shielded and not have

to answer any questions or be held accountable in any manner by asking the Court to dismiss the

case at the initial stage.




                                                 2
      Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 3 of 19




        15.     The distortion and use of the Communications Decency Act as a sword by

technology companies such as Salesforce is an outright distortion of the intent of Congress in

regard to the development of the internet.

        16.     The Communications Decency Act (“CDA”) was never intended to protect

technology companies from being held accountable for unlawful conduct or sex trafficking.

        17.     Salesforce’s own CEO, Marc Benioff, on October 16, 2019, has demanded Section

230 of the CDA be abolished with the need for “standards and practices be decided by law”.

        18.     Relatedly, the Trafficking Victims Protection Act (TVPA)1 was enacted to extend

liability for sex trafficking beyond the primary actors to others who knowingly benefited by

facilitating sex trafficking. Salesforce is the exact type of offender for which the TVPA was

created.

        19.     For these reasons, and with great strength and courage, A.B. brings suit under the

TVPA and related causes of action.

                                    II.      JURISDICTION & VENUE

        20.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

involves a federal question under the Trafficking Victims Protection Reauthorization Act

(“TRVPA”), 18 U.S.C. § 1581, et seq.

        21.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this claim occurred in this District and Division.

        22.     A.B. was trafficked in this District and Division.



1
  As used herein, TVPA refers to the Trafficking Victims Protection Act (TVPA) of 2000, as amended and
the TVPRA legislative package made up of four bills, including the Frederick Douglass Trafficking Victims
Prevention and Protection Reauthorization Act of 2018 (H.R. 2200), the Abolish Human Trafficking Act
of 2017 (S. 1311), the Trafficking Victims Protection Act of 2017 (S. 1312), and the Trafficking Victims
Protection Reauthorization Act of 2017 (S. 1862).


                                                   3
      Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 4 of 19




                                         III.   THE PARTIES

       23.     A.B. is a natural person who is a resident and citizen of California.

       24.     Salesforce is a foreign corporation organized under the laws of Delaware with its

principal place of business in California. Salesforce may be served by delivering a summons to

its registered agent, C.T. Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas, 75201,

or by any other method authorized by law.

       25.     Salesforce does business in a systematic and continuous manner throughout this

District and Division.

                                   IV.     JURISDICTIONAL FACTS

       26.     Salesforce is registered to do business in Texas and has been since at least 2005.

       27.     Salesforce has purposefully availed itself of the laws, benefits, and privileges of

doing business in Texas since 2005.

       28.     Salesforce’s operates and conducts business in Texas, which includes providing

services to companies such as Backpage.

       29.     Salesforce caused injury to A.B. in Texas.

       30.     Salesforce was a producing and proximate cause of the injury to A.B.

       31.     Salesforce has minimum contacts with Texas.

       32.     Salesforce targets Texas as a marketplace for its products and services.

       33.     Salesforce directs marketing and advertising to Texas.

       34.     Salesforce advertised its business in Texas as a “game-changing” service for every

industry under the sun” to provide operational support to businesses.

       35.     Salesforce, in concert with Backpage, specifically targeted Texas to recruit more

victims and sex traffickers to drive revenue for Backpage and Salesforce.




                                                 4
      Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 5 of 19




       36.     Salesforce, in concert with Backpage, facilitated the posting of advertisements for

sex trafficking in Texas on Backpage.

       37.     Salesforce, through its venture with Backpage, profited from the posting of

advertisements for sex trafficking in Texas on Backpage.

       38.     A.B. was trafficked in Texas as a result of a Backpage ad posted in Texas.

       39.     Salesforce’s victims, including A.B., were harmed in Texas.

       40.     A.B.’s injuries suffered in Texas are related to Salesforce’s business in and contacts

with Texas.

       41.     Salesforce could reasonably have anticipated being sued in Texas for claims related

to its business and contacts with Texas.

       42.     The exercise of specific personal jurisdiction over Salesforce in Texas comports

with the notions of fair play and substantial justice.

       43.     The exercise of specific personal jurisdiction over Salesforce in Texas is consistent

with the due process requirements of the Constitutions of both the United States and Texas.

       44.     Salesforce has been named as a Defendant in Texas in multiple human trafficking

lawsuits resulting from its facilitation of human trafficking through its venture with Backpage.

       45.     Salesforce did not contest personal jurisdiction in any of the previous human

trafficking lawsuits filed against Salesforce in Texas.

       46.     Salesforce attempted, unsuccessfully, to remove two of the previous filed lawsuits

to Federal Court, which were ultimately remanded back to Texas state court.

       47.     Once the cases were remanded back to Texas state court, Salesforce sought

affirmative relief from Texas courts related to claims similar to those brought herein. By seeking

affirmative relief related to the similar claims, Salesforce has availed itself of the privileges and




                                                  5
      Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 6 of 19




benefits of Texas law, specifically as it related to claims for human trafficking in Texas, such as

the claims brought by A.B.

          48.    For these reasons, specific personal jurisdiction over Salesforce is proper.

                                      V.      BACKGROUND FACTS

          A.     Sex trafficking hits epidemic proportions in the United States and it isn’t a
                 secret as to why.

          49.    The internet has transformed the commercial sex trade, and in the process, the evil

of sex trafficking has hit epidemic proportions.

          50.    Estimates are that in 2016 there were as many as 40.3 million victims of human

trafficking and sexual exploitation worldwide, including 4.8 million people trapped in sexual

exploitation.2

          51.    With the help of online advertising, pimps and traffickers can reach entirely new

audiences, evade law enforcement detection, maintain control of victims by transporting them

quickly between locations thus maximizing profits far beyond traditional trafficking methods.

          52.    Sex trafficking previously took place on the streets, casinos, truck stops, and in

other physical locations. Now, most sex trafficking, including the trafficking of A.B., is facilitated

online.

          53.    Backpage, as early as 2008, had been publicly identified by law enforcement,

United States Attorneys General and every United States Governor as the biggest and most

notorious sex trafficking and pimping website in the United States.

          54.    The National Association of Attorneys General described Backpage as a “hub” of

“human trafficking, especially the trafficking of minors.”


2
 INT’L LABOUR OFFICE, Global estimates of modern slavery: Forced labour and forced marriage, at 9,
38 (available at https://www.ilo.org/wcmsp5/groups/public/---dgreports/---
dcomm/documents/publication/wcms_575479.pdf).)


                                                   6
      Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 7 of 19




        55.     During 2013-2015, Backpage earned over 99% of its revenue from online sex

trafficking.3

        B.      Salesforce acknowledges the responsibility, importance and the power
                technology companies have in our communities

        56.     Salesforce’s President of Legal and General Counsel, Amy Weaver, stated:

“Businesses are becoming very powerful platforms for change. When you have power, it is

imperative to use it in a positive way.”

        57.     Salesforce does not deny that it has an ethical duty and obligation to prevent

atrocities such as sex trafficking from being proliferated by its technology.

        58.     Salesforce CEO and founder Marc Benioff stated:

                “Here at Salesforce, we have determined that this ethic(al) and
                humane use of technology, especially within the context of the
                Fourth Industrial Revolution, must be clearly addressed, not only by
                us, but by our entire industry. Our industry has reached an inflection
                point that must be supported by a strong set of guiding values.

                We have to make sure that technology strengthens our societies,
                instead of weakening them. Technology needs to improve the
                human tradition, not undermine it.”
        59.     On October 16, 2019, Marc Benioff was vocal about the need to increase the
regulation of tech by calling for complete reformation of the Communications Decency Act to hold
technology companies accountable for when they fail our communities:




3
 https://oag.ca.gov/system/files/attachments/press_releases/signed%20dec%20for%20arrest%20warrant%
20pdf_Redacted.pdf (at *11).


                                                  7
      Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 8 of 19




        60.    Publicly, Salesforce took credit for using its talent and expertise to help fight human

trafficking:




        61.    Behind the scenes, however, Salesforce partnered with one of the most prolific

online sex trafficking sites ever known.

        C.     Despite being in a unique position to do something about the rampant sex
               trafficking abuse on Backpage, Salesforce instead chooses to do business with
               Backpage

        62.    In 2013, Backpage did not have the ability to put its online marketing and

advertising platform into action without operational support, marketing innovation, and guidance.



                                                 8
      Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 9 of 19




       63.     In 2013, Backpage sought a partnership that would assist in growth objectives as

well as concealing their activity and moving operations offshore to evade law enforcement.

       64.     Salesforce advertises itself as a company that can drive business growth through

the use of customer relationship management, marketing consultation and implementation,

financial processing implementation and support, bespoke analytics, and other applications and

technology.

       65.     Any examination of Backpage’s business operations would have indicated

Backpage was not a general online marketplace, but a center for unlawful conduct.

       66.     Salesforce provided its services to Backpage well after Backpage was the well-

known hub for sex trafficking.

       67.     At the time of Salesforce’s involvement in 2013, Backpage’s illegal activity was

widely known and reported news.4

       68.     Even if Backpage’s illegal business practices were not previously known to

Salesforce, Salesforce was is a position where it would learn, and in fact did learn, about the illegal

business practices of Backpage once the venture was formed.

       69.     In other words, at all material times, Salesforce was fully informed of exactly what

it would be getting into through its venture with Backpage, a well-known hub for sex trafficking.

       70.     Armed with this knowledge, Salesforce reached a proverbial fork in the road –

either take the moral route and refuse to participate in a sex trafficking venture or make money by




4
  See, e.g., See, e.g., Nicholas Kristof, N.Y. TIMES, Jan. 25, 2012, Opinion | How Pimps Use the Web to
Sell Girls, available at https://www.nytimes.com/2012/01/26/opinion/how-pimps-use-the-web-to-sell-
girls.html; Daniel Fisher, FORBES, Jan. 26, 2012, Backpage Takes Heat, But Prostitution Ads Are
Everywhere, available at https://www.forbes.com/sites/danielfisher/2012/01/26/backpages-takes-heat-for-
prostitution-ads-that-are-everywhere); https://www.justice.gov/opa/press-release/file/1052531/download
(acknowledging that vast majority of activity was illegal).


                                                  9
     Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 10 of 19




facilitating sex trafficking through a venture with Backpage. Salesforce chose the latter route; it

chose profits.

       D.        Providing much more than an off-the-shelf, out-of-box passive or neutral tool,
                 Salesforce integrated itself in the daily operations of Backpage, playing a vital
                 and active role in the company’s growth and direction.

       71.       In order to succeed in its venture with Backpage, Salesforce had to create solutions

tailored for Backpage’s business.

       72.       Salesforce by its own admission, designs, implements, and administers services, to

“find new customers, win their business, and keep them happy and grow your business faster.”5

       73.       The design, implementation, and support of Salesforce’s service is a complex

endeavor, personalized to every business.

       74.       Salesforce could not have provided effective assistance to Backpage without full

understanding of Backpage’s business practices.

       75.       In order to optimize its work, Salesforce undertakes to understand the business of

its customers.

       76.       As Salesforce describes it, our “systems start by collecting a customer's website,

email, telephone, social media data, and more, across multiple sources and channels.”

       77.       The collection of data into easily organized groups makes targeting and

personalization of messaging possible.

       78.       According to Salesforce’s own description of its services, it integrates useful

information about customers, “such as recent news about the company’s activity.”




5
 Salesforce, CRM 101, What is CRM?, https://www.salesforce.com/crm/what-is-crm/ (last accessed Mar.
18, 2019).


                                                  10
     Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 11 of 19




        79.     This information is then organized into a relational environment, so that reports can

be made, and campaigns can be built to accomplish goals, such as those fulfilled by Backpage, to

efficiently target sex traffickers and victims to use Backpage for more sex trafficking.

        80.     Backpage’s Salesforce database was complex, large, and distributed, something

that could only have been designed and implemented with guidance and assistance from

Salesforce.

        81.     Thus, it is indisputable, that from day one, Salesforce possessed extensive

knowledge of Backpage’s business model so that it could customize the services provided to

Backpage to facilitate sex trafficking.

        82.     From the initial sales meeting with Salesforce, Backpage was clear about its most

critical needs: growth and privacy for its illicit activities.

        83.     Salesforce was the driving force that enabled Backpage to scale its operations to

span three continents.

        84.     Salesforce actively obtained and monitored data and additional information related

to pimps and sex traffickers that were using Backpage.

        85.     Salesforce then conducted detailed and customized analysis of the data collected.

        86.     That analysis allowed Salesforce to create heavily tailored services to target more

customers.

        87.     For example, the data collected by Salesforce was then used by Salesforce for direct

outreach campaigns, including but not limited to direct advertisements and targeted, personalized

e-mails.




                                                   11
     Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 12 of 19




       88.     Salesforce also crafted and delivered other direct marketing campaigns, coupled

with information gathering such as ad clicks and tracking internet activity of the sex traffickers to

“help [Backpage] manage and track the effectiveness of [Backpage’s] marketing efforts.”

       89.     Salesforce then monitored the progress of Backpage’s efforts in order to track its

success, gain other information from the recipients, and further automate and develop Backpage’s

operations.

       90.     Every interaction that Salesforce tracked was an integral part of the strategy and

technology used to solicit sex traffickers and their victims.

       91.     In furtherance of its efforts with Backpage, Salesforce assisted Backpage in moving

its business and operating offshore; additionally, Salesforce designed and operated Backpage’s

credit card processing system.

       92.     Salesforce received direct benefits from its partnership with Backpage. Specifically,

Backpage, using the credit card processing system, accepted payments from pimps and traffickers

and then used this money to pay Salesforce for its services.

       93.     Salesforce’s relationship with Backpage endured several nationwide law

enforcement efforts, multiple civil lawsuits against Backpage, the U.S. Senate hearing, and most

troubling, the arrest of Backpage’s CEO for conspiracy to commit pimping by Attorney General

Kamala Harris.

       94.     Salesforce’s operations continued and did not conclude until          the seizure of

Backpage by the Department of Justice.

       95.     Prior to the Department of Justice’s seizure of Backpage, scores of victims were

trafficked through the extensive efforts of Backpage and Salesforce, both of which received

substantial benefits from their role in trafficking of these victims.




                                                  12
     Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 13 of 19




        96.       From the time of its inception and until its conclusion, (Salesforce’s relationship

with Backpage ended upon the seizure of Backpage by the Department of Justice) Salesforce

succeeded in growing Backpage from a small Dallas based company with a handful of employees

to an international powerhouse with over 250 employees spanning three continents.

        97.       Based on publicly available documents, Backpage earned appropriately $71 million

in revenue 2012. In the next 29 months, from January 2013 through May 2015, Backpage earned

approximately $346 million in revenue, with nearly $340 million being from online sex trafficking.

        E.        A.B. is trafficked as a result of Backpage and Salesforce’s efforts.

        98.       Tragically, before Backpage was seized by the Department of Justice, A.B. was

trafficked by Backpage and Salesforce.

        99.       At or about 2014 to 2017, A.B., was through force, fraud and coercion sold for

unlawful sex acts.

        100.      The trafficking of A.B. was facilitated by advertisements for sexual services on

Backpage and by Salesforce as specifically set-out herein.

        101.      A.B. was trafficked through Backpage advertisements placed on Backpage’s

website under the “Houston” geographic area.

        102.      A.B.’s trafficking in Houston as a result of Backpage advertisements occurred in

2014 to 2017.

        103.      A.B. suffered significant physical and emotional injuries as a result of the

trafficking.

                                         VI.     CAUSES OF ACTION

             A.      FIRST CAUSE OF ACTION—SEX TRAFFICKING PURSUANT TO TVPA

        104.      A.B. incorporates all other allegations as if set forth in full herein.




                                                    13
     Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 14 of 19




       105.    At all relevant times, A.B. was and is a victim within the meaning of 18

U.S.C. § 1595(a).

       106.    At all relevant times, Salesforce was and is a perpetrator within the meaning of 18

U.S.C. § 1595(a).

       107.    Salesforce benefitted, by receiving financial and other compensation, through its

participation in a venture involving the illegal posting of advertisements for sex trafficking,

including the sex trafficking of children. 18 U.S.C. §§ 1590(a), 1591(a)(2), 1593A.

       108.    More specifically, Salesforce received a benefit by knowingly and intentionally,

actively and directly soliciting and facilitating human trafficking in the following ways:

               a.      Gathering and managing information from Backpage’s traffickers’ and
                       pimps’ public social media activity, including but not limited to their likes
                       and dislikes and what they are saying and sharing about Backpage and its
                       competitors;

               b.      Providing and managing Backpage’s trafficker and pimp database as well
                       as tracking and collecting trafficker and john data across multiple platforms
                       including phone, email, websites, and social media;

               c.      Collecting and managing traffickers’ and pimps’ data across multiple
                       sources and channels and using this information to promote Backpage and
                       the use of its services;

               d.      Automatically generating insights into traffickers’ and pimps’ purchasing
                       habits to help Backpage understand the traffickers better and predicting how
                       they will feel and act so Backpage could prepare the most effective
                       outreach;

               e.      Collecting information of sex traffickers and victims to target through direct
                       e-mail campaigns to advertise and promote illegal prostitution;

               f.      Analyzing information and behavior of pimps and victims to target through
                       direct e-mail campaigns to advertise and promote illegal prostitution;

               g.      Providing and managing a secure cloud storage database for Backpage to
                       store (and secure) the unspeakable details of its sex trafficking business;

               h.      Implementing marketing strategies for Backpage to reach pimps and human
                       traffickers;



                                                 14
     Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 15 of 19




               i.      Creating a custom PPI for Backpage’s payment systems, and integrating
                       payment information with information about pimps, johns, and victims;

               j.      Directly soliciting sales opportunities to traffickers and pimps for
                       Backpage;

               k.      Directly soliciting referrals from existing traffickers and pimps using
                       Backpage by creating cross-selling and upselling opportunities;

               l.      Designing and operating Backpage’s financial point of sales system with
                       traffickers and pimps;

               m.      Duplicating Backpage’s system to evade law enforcement in or around
                       2015;

               n.      Modifying Backpage’s system to enable operation from three continents;

               o.      Directing marketing campaigns to traffickers and pimps for Backpage; and

               p.      Storing trafficker and pimp histories of Backpage including their previous
                       history with Backpage, any outstanding customer issues, and other data for
                       continued direct targeting.

       109.    Salesforce knew or should have known it was participating in a venture involving

the illegal posting of advertisements for sex trafficking, including the sex trafficking of children,

in violation of the TVPRA, 18 U.S.C. § 1581, et seq.

       110.    Salesforce’s TVPRA violations were a direct, producing, and proximate cause of

the injuries and damages to A.B.

                       B.      SECOND CAUSE OF ACTION—NEGLIGENCE

       111.    A.B. incorporates all other allegations as if set forth in full herein.

       112.    Salesforce had a duty to the general public and to persons affected by its products,

including A.B., to take reasonable steps to protect them from the foreseeable dangers of its

products as related to human trafficking.

       113.    Salesforce failed to exercise ordinary care as would a reasonably prudent person

under the same circumstances.




                                                 15
     Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 16 of 19




        114.   Salesforce was also negligent in one or more of the following, non-exclusive

particulars:

               a.      Failing to stop online posting of A.B. and other human or sex trafficking
                       victims;

               b.      Allowing, permitting, and encouraging the posting for sexual exploitation
                       of A.B. and other human and sex trafficking victims;

               c.      Using its products to directly solicit illegal prostitution advertisements
                       through targeted e-mail campaigns;

               d.      Using its products to collect data from Backpage customers to encourage,
                       facilitate, profit from, and otherwise further illegal activity, including sex
                       trafficking;

               e.      Using its products to analyze data from Backpage customers to encourage,
                       facilitate, profit from, and otherwise further illegal activity, including sex
                       trafficking; and

               f.      Directly encouraging, facilitating, profiting from and otherwise furthering
                       criminal activity, including sex trafficking.

        115.   Salesforce’s negligent actions proximately caused legal injuries to A.B.

        116.   Each of Salesforce’s negligent acts and omissions, singularly or collectively,

constituted negligence and proximately caused legal injuries to A.B.

   C.      THIRD CAUSE OF ACTION—GROSS NEGLIGENCE, RECKLESSNESS, WILLFUL AND
                                WANTON CONDUCT

        117.   A.B. incorporates all other allegations as if set forth in full herein.

        118.   Salesforce’s acts and omissions constitute gross neglect, recklessness, and willful

and wanton conduct.

        119.   Viewed objectively from the standpoint of Salesforce at the time of the incidents,

Salesforce’s acts and omissions involved an extreme degree of risk, considering the probability

and magnitude of the potential harm to A.B.




                                                 16
     Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 17 of 19




       120.    Salesforce nevertheless demonstrated an utter indifference to or conscious

disregard for a person’s safety or the safety of others, including A.B.

       121.    As a result of Salesforce’s gross neglect, A.B. was exposed to and did sustain

serious and grievous personal injury.

       122.    Each of Salesforce’s negligent acts and omissions, singularly or collectively,

constituted gross negligence, recklessness, and willful and wanton conduct, and proximately

caused legal injuries to A.B.

       123.    Exemplary damages are warranted for Salesforce’s gross negligence, recklessness,

and willful and wanton conduct.

                                           VII.      DAMAGES

       124.    Salesforce’s acts and omissions, individually and collectively, caused A.B. to

sustain legal damages.

       125.    A.B. is entitled to be compensated for personal injuries and economic damages,

including:

               a.        Actual damages;

               b.        Direct damages;

               c.        Incidental and consequential damages;

               d.        Mental anguish and emotional distress damages (until trial and in the
                         future);

               e.        Restitution;

               f.        Unjust enrichment; and

               g.        Penalties.

       126.    A.B. is entitled to exemplary damages.

       127.    A.B. is entitled to treble damages.



                                                  17
     Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 18 of 19




       128.    A.B. is entitled to recover attorneys’ fees and costs of court.

       129.    A.B. is entitled to pre- and post-judgment interest at the maximum legal rates.

       130.    A constructive trust should be imposed on Salesforce and the Court should

sequester any benefits or money wrongfully received by Salesforce for the benefit of A.B.

                                          VIII. JURY TRIAL

       131.    A.B. demands a jury trial on all issues.

                                        IX.     RELIEF SOUGHT

       132.    Wherefore, A.B. respectfully requests judgment against Defendant for actual

damages in excess of the minimum jurisdictional limits of this Court, pre- and post-judgment

interest as allowed by law, costs of suit, attorney fees, and all other relief, at law or in equity, to

which she may be justly entitled.



                                               Respectfully submitted,

                                               ANNIE MCADAMS PC

                                               By: /s/ Annie McAdams
                                                       ANNIE MCADAMS, PC
                                                       Annie McAdams
                                                       State Bar No. 24051014
                                                       S.D. Tex. No. 1514589
                                                       1150 Bissonnet
                                                       Houston, Texas 77005
                                                       Telephone: (713) 785-6262
                                                       Facsimile: (866) 713-6141
                                                       annie@mcadamspc.com

                                                       and

                                               By: /s/ David E. Harris
                                                       SICO HOELSCHER HARRIS LLP
                                                       David E. Harris
                                                       State Bar No. 24049273
                                                       S.D. Tex. No. 712461



                                                  18
Case 4:20-cv-01254 Document 1 Filed on 04/08/20 in TXSD Page 19 of 19




                                      802 N. Carancahua, Ste. 900
                                      Corpus Christi, Texas 78401
                                      Telephone: (361) 653-3300
                                      Facsimile: (361) 653-3333
                                      dharris@shhlaw.com

                                      and

                                      THE GALLAGHER LAW FIRM
                                      Michael T. Gallagher
                                      State Bar No. 07586000
                                      S.D. Tex. No. 5395
                                      Pamela McLemore
                                      State Bar No. 24099711
                                      2905 Sackett Street
                                      Houston, Texas 77098
                                      Telephone: (713) 222-8080
                                      Facsimile: (713) 222-0066
                                      mike@gld-law.com
                                      pamm@gld-law.com

                                      ATTORNEYS FOR PLAINTIFF




                                 19
